Citation Nr: 1602044	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to an initial compensable rating for tendonitis and carpal metacarpal, right thumb.

4.  Entitlement to an initial compensable rating for epicondylitis, right elbow.

5.  Entitlement to an initial increased rating for right ankle sprain, currently rated 10 percent disabling.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Alan Watt, Agent


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 2012.

These matters come to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for bilateral hearing loss, and granted service connection for right thumb, right elbow, and right ankle disabilities, assigning separate noncompensable ratings, effective February 1, 2012.  A notice of disagreement was filed in September 2012, a statement of the case was issued in March 2013, and a substantive appeal was received in April 2013.

In a December 2013 rating decision, the RO assigned a 10 percent disability rating to right ankle sprain, effective February 1, 2012.  Although an increased rating has been granted, the issue remains in appellate status as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a June 2013 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in July 2013 and a statement of the case was issued in December 2013, but the Veteran did not file a substantive appeal.  In an August 2015 rating decision, the RO denied entitlement to a TDIU and in August 2015 the Veteran filed a notice of disagreement.  Notwithstanding this, a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record; and, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  Thus, the Board has jurisdiction of the TDIU claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral hearing loss

The initial denial of service connection for hearing loss was based on the absence of evidence showing  hearing loss for VA purposes per 38 C.F.R. § 3.385 (2015).  See 03/07/2012 Virtual VA entry, C&P Exam.  

In November 2015, the Veteran underwent a VA examination wherein hearing loss was found in both ears per 38 C.F.R. § 3.385.  The VA examiner, however, did not provide an etiological opinion; thus, remand is necessary.

Right thumb, right ankle, and right elbow disabilities

With respect to his increased rating claims, the United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

In November 2015, the Veteran underwent a VA examination to assess the severity of his right thumb disability.  He reported a flare-up of the right thumb in 2006 and asked the examiner to mark 'Yes' for functional impairment.  With regard to whether the Veteran reports flare-ups of the thumb and whether he has any functional loss or functional impairment of the joint being evaluated, the examination report states 'No answer provided' for both inquiries.  It is not clear from such notation whether this constitutes a denial from the Veteran of any flare-ups or functional impairment, whether the Veteran did not answer such inquiry, or whether the examiner did not address these inquiries.  Such notation of 'No answer provided' conflicts with the prior notation that the Veteran wanted the examiner to note positive functional impairment.  Clarification must be sought as to whether the Veteran experiences flare-ups or functional impairment as a result of his right thumb disability.  

With regard to the right ankle disability, the Veteran reported that he experiences flare-ups, specifically that his right ankle 'hurts' when he stands on his feet for a long time or when he is shopping.  Range of motion was normal but the examiner was unable to comment on functional ability with flare-up without resorting to mere speculation as the Veteran was not examined during a flare-up.

Likewise, with regard to the right elbow disability, the Veteran reported that he experiences flare-ups, specifically that he experiences right elbow pain when his 'tennis elbow' condition flares and he 'cannot function' during such flare-ups.  Range of motion was normal but the examiner was unable to comment on functional ability with flare-up without resorting to mere speculation as the Veteran was not examined during a flare-up.

As the reports reflect complaints of flare-ups without examiner comment on the effect of flare-ups and whether pain could significantly limit functional ability during flare-ups when the joint is used repeatedly over a period of time, remand is necessary to obtain further opinions.  

TDIU

Service connection is in effect for multiple disabilities - obstructive sleep apnea (50%), cervical spine degenerative disc disease (30%), chronic muscle-ligamentous sprain low back (20%), degenerative changes, right knee (10%), right ankle sprain (10%), tinnitus (10%), right thumb disability (0%), right elbow epicondylitis (0%), sinusitis (0%), and gastroesophageal reflux disease (0%) - and his combined evaluation is 80 percent.  Thus, his service-connected disabilities meet the percentage standards per 38 C.F.R. § 4.16(a).

Thus, the question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  

VA correspondence dated in March 2014 reflects that the Veteran completed his Vocational Rehabilitation and Employment (VR&E) program and he was declared rehabilitated.  The Veteran's vocational rehabilitation folder must be associated with the virtual folder.

The Veteran should be requested to complete a VA Form 21-8940.  The Board notes that the Veteran submitted a VA Form 21-8940 in August 2015; however, he did not list any prior employment following discharge from active service.  This despite the fact that he was employed by VA from October 2013 to January 2014 (see 03/24/2015 VBMS entry, VA 21-4192 Request for Employment Information in Connection with Claim for Disability) and possibly by Merrill Lynch (see 03/16/2015 VBMS entry, Correspondence).  

Assurances should be made that opinions are sought regarding the ways in which his service-connected disabilities impact employment and whether his service-connected disabilities preclude gainful employment.

COPD

In an August 2015 rating decision, the RO denied entitlement to service connection for COPD.  In August 2014, the Veteran filed a notice of disagreement.  08/20/2015 VBMS entry, Notice of Disagreement.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-8940.

2.  Associate with the virtual folder the Veteran's vocational rehabilitation folder.

3.  Associate with the virtual folder updated VA treatment records for the period from July 15, 2015.  

4.  Schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his claimed bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including noise exposure?

The examiner must provide reasons for all opinions offered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

If the examiner rejects the reports of the Veteran, then he or she must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

5.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the severity of his right thumb, right elbow, and right ankle disabilities.  It is imperative that the Virtual folder be made available to the examiner in connection with the examination. 

All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported.  

Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated, and whether any limitation of motion is moderate or marked.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion. The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion. Even if flare-ups are not reported at the time of the examination, the examiner should estimate the functional impact of those flare-ups.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should describe the types of limitations the Veteran would experience as a result of his service-connected right thumb, right elbow, right ankle disability, and other service-connected disabilities (obstructive sleep apnea, cervical spine degenerative disc disease, chronic muscle-ligamentous sprain low back, degenerative changes, right knee, tinnitus, sinusitis, and gastroesophageal reflux disease), considering his education and occupational experience.  Any specific limitations, such as an inability to tolerate prolonged standing, walking or sitting should be noted, and the examiner should note any other tasks that would be difficult or impossible, such as lifting, pulling, etc, as applicable to the Veteran's work background.

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

If the requested opinions cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

6.  Ensure that opinions are sought regarding the ways in which ALL of his service-connected disabilities impact employment and whether his service-connected disabilities preclude gainful employment.

7.  After completion of the above, review the expanded record and readjudicate the service connection, initial increased ratings, and TDIU claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

8.  Issue a statement of the case with regard to the issue of entitlement to service connection for COPD.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




